Citation Nr: 1611211	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972 and from March 1972 to November 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a January 2016 Travel Board hearing.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

The medical evidence shows that the Veteran had a carpal tunnel release surgery on his left wrist in March 2006.  The Veteran contends that he has had numbness in his left wrist since the surgery.  Post-service treatment records show weakness, decreased strength, and diminished sensation of the left hand.  To date, a medical opinion has not been obtained addressing whether the Veteran has an additional disability of the left wrist.  Therefore, due to the Veteran's complaints of left wrist problems; the Board finds that a medical opinion is necessary to assist in determining whether the Veteran sustained an additional disability as a result of his surgery. 

In addition, the Veteran claims that he was not informed of the risks associated with the surgery.  The record does not include any consent forms completed by the Veteran prior to the surgery.  There is also no indication that any efforts to obtain such documents have been undertaken.  Hence, a remand is also necessary to attempt to obtain such consent forms. 

Lastly, the Board finds that updated treatment records should also be secured on remand.  The Veteran's treatment records include a preinduction note from the Veteran's anesthetist and follow-up reports.  However, the records do not include any reports of the Veteran's actual surgery.  Furthermore, at the January 2016 hearing, the Veteran testified that he is receiving ongoing care for his carpal tunnel syndrome.  These records have not been associated with the claims file and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his disability, including any consent forms and surgical reports.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Schedule the Veteran for an appropriate VA examination.  After providing a physical examination and  reviewing the record, the examiner should address:

(a) Whether it at least as likely as not (a 50 percent probability or greater) that the Veteran has any additional disability of the left wrist due to any procedures, surgeries, or treatment conducted at a VA medical center subsequent to the motor vehicle accident. 

(b) If so, indicate whether it at least as likely as not (a 50 percent probability or greater) that the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether the proximate cause of each additional disability was an event which was not reasonably foreseeable. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  For any medical facility mentioned in the opinion, the examiner is requested to specify whether it is a VA or non-VA facility.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




